Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-24-2009

USA v. Christopher Waterman
Precedential or Non-Precedential: Precedential

Docket No. 08-2543




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Christopher Waterman" (2009). 2009 Decisions. Paper 1095.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1095


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                            PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                  __________

                      No. 08-2543
                     _____________

           UNITED STATES OF AMERICA

                            v.

            CHRISTOPHER WATERMAN,
                             Appellant
                   __________

       Appeal from the United States District Court
                for the District of Delaware
          (D.C. Criminal No.1-07-cr-00073-1)
       District Judge: Honorable Sue L. Robinson
                        __________

                 Argued March 24, 2009

Before: RENDELL, AMBRO, and JORDAN, Circuit Judges.

                 (Filed : June 24, 2009 )
                       __________
Shawn A. Weede, Esq. [ARGUED]
Office of United States Attorney
1007 North Orange Street, Suite 700
P. O. Box 2046
Wilmington, DE 19899
   Counsel for Plaintiff-Appellant

Edson A. Bostic, Esq.
Brian Crockett, Esq. [ARGUED]
Tieffa N. Harper, Esq.
Office of Federal Public Defender
704 King Street
First Federal Plaza, Suite 110
Wilmington, DE 19801
Counsel for Defendant-Appellee


                 OPINION OF THE COURT
                       __________

RENDELL, Circuit Judge.

       Although this case presents multiple Fourth Amendment
issues – probable cause for an arrest, consent to search, and the
admissibility of unwarned inculpatory statements – our inquiry
is confined to the sole issue decided by the District Court:
whether the defendant was “stopped” under Terry v. Ohio, 392
U.S. 1 (1968).

       The District Court held that police effected a Terry stop,
that reasonable suspicion for the stop was lacking, and that

                               2
contraband discovered thereafter must be suppressed. The
government urges that the District Court should have
determined, based on California v. Hodari D., 499 U.S. 621,
627 (1991), that Waterman was not “seized” within the meaning
of the Fourth Amendment. We conclude that we are required to
reverse the District Court based upon Hodari D., and will
remand for further proceedings.

        The scene is properly set by the District Court’s findings
of fact, which are not challenged by the parties on appeal.
Officers Nowell and Ashe responded to a dispatcher’s report
that an anonymous informant had observed a “subject” with a
gun at 1009 West Seventh Street in Wilmington, Delaware. The
dispatcher did not indicate the tip’s reliability. Officers Nowell
and Ashe responded to the call in a marked police vehicle. As
the pair proceeded down West Seventh Street, they observed the
silhouettes of five people standing on the front porch of a house.
Turning on a spotlight, Officer Ashe confirmed that the address
of the house was 1009, and that two females and three males
were on the porch. Waterman was standing in the middle of the
group, near the front door to the residence. Getting out of the
police cruiser, Officer Ashe positioned herself 8-10 feet from
the residence, while Officer Nowell approached the house.
Ashe did not observe any weapons but ordered the individuals
on the porch to place their hands in the air for safety reasons.
All complied except Waterman, who kept his hands in his jacket
pockets. The District Court found the following events ensued:

             7. From her vantage point, Ashe had an
       unobstructed view of defendant. Ashe did not see
       a weapon in defendant’s hands; however, based

                                3
       on her training, Ashe suspected that defendant
       might have been armed because he had moved his
       hands toward his waistband. Ashe and Nowell
       drew their firearms as Ashe repeatedly
       commanded defendant to put his hands in the air.
       Defendant did not comply; he moved one of his
       hands behind his back and turned the doorknob of
       the front door. The door didn’t open. Ashe
       thought the door was locked. Ashe continued,
       unsuccessfully, to order defendant to show his
       hands.     Ashe and Nowell maintained their
       weapons in a drawn position, aimed at the
       individuals standing on the porch.

              8. Just then, Deborah Waters opened the
       door and stepped onto the porch. As Deborah
       Waters exited, defendant entered the residence.
       Nowell, standing near the porch, thrust his leg
       into the doorway to prevent the door from being
       shut.

A. 7 (internal citations omitted).

         The District Court concluded that Waterman was
effectively “stopped” when Officer Ashe commanded everyone
on the porch to put their hands in the air. Hence, what
transpired next – Waterman’s “failure to follow Ashe’s
command,” the officers’ “drawing their weapons,” and
Waterman’s “suspected conduct in the residence” – could not
“cure this initial unconstitutional violation.” A. 16. Based on


                                4
the unlawful “seizure” on the porch, the Court suppressed a gun
and drugs subsequently discovered in the residence.

        In Hodari D., the Supreme Court held that an arrest
“requires either physical force . . . or, where that is absent,
submission to the assertion of authority.” 499 U.S. at 626
(emphasis in original). The Court explained that the concept of
physical force necessary for a “seizure” does not consist merely
of the show of authority,1 but, rather, requires the application of
force or “laying on of hands.” 2

      With respect to “submission,” the Court noted that
compliance with police orders to stop should be encouraged.
This would seem to require something more than a momentary



      1
     For example, the Supreme Court explained that a police
command to “Stop, in the name of the law!” – unaccompanied
by physical contact with the suspect – does not constitute a
“seizure.” Hodari D., 499 U.S. at 626.
  2
     Hodari D. suggests that touching is required – “[t]here can
be no arrest without either touching or submission,” 499 U.S. at
626-27 – but at least one other court has found the Court in
Hodari D. not to be “explicit” on this point, believing the Court
may have “assumed” it. See United States v. Holloway, 962
F.2d 451, 456 (5th Cir. 1992). We need not decide whether
contact is necessary to effect a “seizure,” as our holding is
tailored to the facts presented: the police conduct here did not
involve physical force, as the police merely drew their guns.

                                5
pause or mere inaction.3 The Court did not differentiate
between an “arrest” and a Terry stop, and we have universally
looked to the requirements set forth in Hodari D. to determine
whether a police encounter with a citizen constitutes a “seizure”
within the meaning of the Fourth Amendment.4


 3
    Although Hodari D. involved a suspect engaged in headlong
flight, we have since examined acts of defiance that are less
overt. Our precedents suggest that “submission” under
Hodari D. requires, at minimum, that a suspect manifest
compliance with police orders. See, e.g., Couden v. Duffy, 446
F.3d 483 (3d Cir. 2006) (identifying as dispositive whether the
suspect “manifests” a belief that he has not been seized (quoting
United States v. Smith, 423 F.3d 25, 31 (1st Cir. 2005))); United
States v. Hernandez, 27 F.3d 1403, 1406-1407 (9th Cir. 1994)
(no “submission” to police authority when suspect, instructed by
officer to “stop right there,” pauses momentarily and makes eye
contact with the officer but flees thereafter); see also United
States v. Valentine, 232 F.3d 350, 358-59 (3d Cir. 2000) (citing
United States v. Johnson, 232 F.3d 1313, 1315 (D.C. Cir. 2000))
(no submission to police authority when defendant disobeys
police order to raise his hands); United States v. Coggins, 986
F.2d 651, 654 (3d Cir. 1993) (suspect submits to police authority
when he obeys officer’s command to sit down). On the other
hand, a “stop” is effected when police wear down an
uncooperative suspect by making clear the need for compliance.
Johnson v. Campbell, 332 F.3d 199, 206 (3d Cir. 2003).
  4
    See, e.g., United States v. Brown, 448 F.3d 239, 245-46 (3d
Cir. 2006); Valentine, 232 F.3d at 358; Coggins, 986 F.2d at

                               6
       Here, there was no application of physical force. The
police drew their guns in a “show of authority.” While this act
definitely constituted a display of force, we conclude that it fell
short of the physical force required under Hodari D.5

       Similarly, there was no “submission” by Waterman.
While the others on the porch raised their hands in compliance
with the officers’ directive, Waterman failed to do so. Instead,
he moved his hands toward his waistband, and ultimately
retreated into the house.




653-54. Whether the police action authorized by Hodari D.
represents something distinct from the traditional “Terry stop”
is not a question we need confront in this case. See Hodari D.,
499 U.S. at 626 (Stevens, J. dissenting). We need note only that,
after Hodari D., the attributes of a “stop” as set forth therein
must be present in order for the Fourth Amendment to be
implicated.
  5
    Couden, 446 F.3d at 493-94 (no “seizure” when defendant
flees after police draw their weapons); Valentine, 232 F.3d at
358-59 (citing Johnson, 232 F.3d at 1315 for the proposition
that no “seizure” occurs when police, drawing their weapons,
order a defendant to raise his hands, but he refuses); Fontenot v.
Cormier, 56 F.3d 669, 674 (5th Cir. 1995) (no “seizure” when
police, rushing the defendant’s car with their guns drawn, order
him out of the vehicle, but he flees); Edwards v. Giles, 51 F.3d
155, 156 (8th Cir. 1995) (no “seizure” when police point gun at
defendant, but he refuses to submit to officer’s authority).

                                7
       It will be of little comfort to Waterman that we agree
with the District Court that, had police effected a “seizure” on
the porch, Waterman’s rights would have been violated because
the anonymous tip did not provide officers with a reasonable
suspicion that he was armed. However, the absence of either
element required for a “seizure” under Hodari D. is fatal.

      Accordingly, we will reverse the Order of the District
Court suppressing the evidence and remand for further
proceedings.




                               8